Citation Nr: 1828241	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-20 775A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to a rating higher than 10 percent for right hip ischial bursitis.

2. Entitlement to a rating higher than 10 percent for post-operative residuals of right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to December 1992 and from September 2002 to April 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued a noncompensable rating for the Veteran's service-connected right hip and right knee pain under Diagnostic Code 5010. In so doing, the RO, denied a compensable rating, and, in essence, reduced the 10 percent rating for that disability, for which service connection was granted in an October 1993 rating decision with a 10 percent rating assigned effective January 1, 1993. 

An April 2012 rating decision granted a 10 percent rating for the Veteran's right hip disability under Diagnostic Code 5019-5252 and assigned a noncompensable rating for the right knee disability under Diagnostic Code 5260; both ratings were assigned effective January 5, 2012.

In a decision dated in September 2016, the Board restored the Veteran's compensable rating and granted a 10 percent rating each for the right hip and right knee disorders, effective the date of the Veteran's claim. The Board also remanded the case for additional development.

While the case was on remand, in a November 2016 rating decision, the Agency of Original Jurisdiction (AOJ) implemented the Board's September 2016 decision, and granted a separate rating of 10 percent for right hip limitation of extension, effective in October 2016. 

FINDING OF FACT

On November 15, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S.C. KREMBS
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


